Motion by appellant for reconsideration of his motion to dispense with printing and for assignment of counsel, heretofore denied by order of this court entered June 27, 1960. Motion for reconsideration granted. Upon reconsideration, the order entered June 27, 1960, is vacated, and the motion to dispense with printing and for assignment of counsel is granted. The appeal will be heard on the original papers and on a typewritten brief. The appellant is directed to file five copies of his typewritten brief and to serve one copy on the District Attorney. On the court’s own motion appellant’s time is enlarged to the December 1960 Term. The appeal is ordered to be placed on the calendar for said term. Martin Levine, Esquire, 50 Broad Street, New York, New York, is assigned as counsel to prosecute the appeal. Nolan, P. J., Kleinfeld, Christ, Pette and Brennan, JJ., concur.